-   OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

     JOHN   CORNYN




                                                June 28,2002



Mr. Thomas A. Davis, Jr.                                  Opinion No. JC-0520
Director
Texas Department of Public Safety                         Re: Whether a hotel, motel, or dormitory is
5805 North Lamar Boulevard, Box 4087                      within the meaning of “domicile” for the
Austin, Texas 78773-0001                                  purposes  of Transportation  Code section
                                                          522.022 (RQ-0490-JC)


Dear Mr. Davis:

         You seek an opinion from this office regarding the domicile provision of Transportation
Code section 522.022(l) for the issuance of a commercial driver’s license (“CDL”). In particular,
you ask “if addresses, given by students coming into Texas from out of state to attend commercial
driving training centers in Texas, fall within the definition of ‘domicile’.“’ We conclude that, in
particular cases, such addresses may fall within the statutory definition of domicile. While other
factors may be considered in the factual determination of what constitutes domicile, the presentation
of an address such as that of a hotel or dorm-type facility is not conclusive evidence that a license
applicant does not have a Texas domicile.

         Section 522.022 of the Transportation       Code reads in relevant part:

                     The department may not issue a commercial driver’s license other
                 than a nonresident license to a person unless the person:

                          (1) has a domicile in this state.

TEX. TRANSP.CODEANN. 8 522.022(l)            (Vernon 1999).

         For the purposes of chapter 522 of the Transportation         Code, “domicile” is defined as

                     the place where a person has the person’s true, fixed and
                     permanent home and principal residence and to which the
                     person intends to return whenever absent.




        ‘See Letter from Thomas A. Davis, Jr., Director, Texas Department      of Public Safety, to Honorable
John Comyn, Texas Attorney General (Jan. 3,2002) (on file with Opinion Committee) [hereinafter Request Letter].
Mr. Thomas A. Davis, Jr. - Page 2              (JC-0520)




Id. 9 522.003(10). This definition accords with the general common law definition of domicile:
“The elements . . . of ‘domicile’ are: (1) an actual residence; and (2) the intent to make it the
permanent home.” Cauble v. Gray, 604 S.W.2d 197, 198 (Tex. Civ. App.-Dallas 1979, no writ).

         As you explain the situation giving rise to your request, students from outside Texas come
to commercial driving training centers in the state to take a month-long training course. While in
the state, these students apply for Texas commercial driver’s learning permits, and eventually for
commercial driver’s licenses. “The address presented by the student during the application process
is often either a hotel or dorm type facility provided by the school. A certain percentage of these
applicants move to another state immediately or shortly after obtaining a Texas CDL and exchange
it for a CDL from that other state.” Request Letter, supra at 1. It is in the light of these facts that
you ask whether “hotels, motels, or dormitories [are] ‘domiciles’.” See id.

          A certain number of people in Texas are in fact permanent residents of hotels and motels, as
you have pointed out. See id. at 2. Moreover, if we consider the analogous question of voter
registration, college students residing in dormitories routinely register to vote from such addresses.
See UnitedStates v. State of Texas, 445 F. Supp. 1245 (S.D. Tex. 1978), afd, 439 U.S. 1105 (1979).
Such places are for them residences, as the court in U.S. v. Texas recognized, and under the terms
of section 1.015(a) of the Election Code, residence “means domicile, that is, one’s home and fixed
place of habitation to which he intends to return after any temporary absence.” TEX. ELEC. CODE
ANN. 5 1.015(a) (Vernon 1986); c$ TEX. TRANSP.CODEANN. 9 522.003(10). In U.S. v. Texas, the
three-judge panel quoted in a related context what it regarded as the “significant language” of the
Texas Supreme Court with regard to student residence:

                    Neither bodily presence alone nor intention alone will suffice
                    to create the residence, but when the two coincide at that
                    moment the residence is fixed and determined. There is no
                    spec$c length of time for the bodily presence to continue.

Texas, 445 F. Supp. at 1257 (quotingMills    v. Bartlett, 377 S.W.2d 636,637 (Tex. 1964)) (emphasis
added).

         Your letter acknowledges that “persons can move into Texas to attend a commercial driver
training center with the intent of finding employment here and making Texas their home.” Request
Letter, supra at l-2. From the standpoint of both the common law and the definition provided by
section 522.003 of the Transportation Code, such persons are Texas domiciliaries, no matter what
sort of housing in which they may reside. Evidence of an intent to establish domicile may include
such factors as where a person “exercises civil and political rights, pays taxes, owns real and
personal property, has driver’s and other licenses, maintains bank accounts, belongs to clubs and
churches, has places of business or employment, and maintains a home for his family.” Coury v.
Prot, 85 F.3d 244, 251 (5th Cir. 1996). While an address such as a hotel or motel, which are
typically places of short-term accommodation, might constitute some evidence that there is no intent
to remain, a conclusive presumption that there is no bona fide domicile based solely on the nature
of the address provided is impermissible.
Mr. Thomas A. Davis, Jr. - Page 3             (JC-0520)




                                       SUMMARY

                       In particular cases, an address such as that of a motel, hotel,
               or dormitory may constitute a domicile for the purposes of
               Transportation Code section 522.022(l), regarding the issuance of a
               Texas commercial driver’s license.         An address alone is not
               determinative of Texas domicile, the elements of which are a physical
               presence within Texas and an intent to remain and make the state a
               permanent home.




                                                       CORNYN
                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee